DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2021 has been entered.

Response to Amendment
In view of the amendments submitted, the objection of claim 36 and the rejection of claim 34 under 35 U.S.C. § 112(b) have been withdrawn.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claim 26 recites the limitation “means for condensate evacuation” is being interpreted under 35 U.S.C. 112(f).  It appears from a review of the instant specification that the condensate collection plugs 21 is the structure that corresponds with the claimed “means for condensate evacuation”.  See page 7 of the originally-filled specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 25, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20130125764 (hereinafter Jeong) in view of U.S. Patent No. 3303839 (hereinafter Tavan).
Regarding claim 19, Jeong discloses a grilling machine (cooking system lb, Fig. 17, Jeong) comprising: a base body (body 50, Fig. 17, Jeong); a plate (cooking unit 60, paragraph [0105] and Fig. 17, Jeong) arranged on said base body (body 50, Fig. 17, Jeong) which defines a cooking surface (surface of heating apparatus 61, paragraph [0012], Jeong) whereon foods to be cooked are laid (paragraph [0105] and Fig. 18, Jeong), a heat source (heating apparatus 61, paragraph [0105] and Fig. 10, Jeong) operationally associated with said plate (cooking unit 60, paragraph [0105] and Fig. 18, Jeong) for heating said cooking surface (surface of heating apparatus 61, paragraph [0012], Jeong); a circuit (thick arrow going from the cooking unit and heading into ventilation apparatus 10, Fig. 17, Jeong) associated with said plate for treating fumes produced while cooking said foods; wherein said circuit comprises: a hood (ventilation apparatus 10, Fig. 17, Jeong) arranged over said plate (cooking unit 60, Fig. 17, Jeong) in vertical (annotated Fig. 15, provided below, on the left) and horizontal alignment (annotated Fig. 10, provided below, on the right) therewith comprising at least one suction mouth (suction guide 110, paragraph [0101] and Fig. 15, Jeong).

    PNG
    media_image1.png
    195
    242
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    257
    306
    media_image2.png
    Greyscale



In addition, Jeong discloses a filtering unit (filter 620, paragraph [0085] and Fig. 15, Jeong) fluidically connected to said hood (ventilation apparatus 10, Fig. 15, Jeong); a recirculation outlet (suction reinforcing unit 700, paragraph [0106] and Fig. 17, Jeong) fluidically connected downstream of said filtering unit (filter 620, paragraph [0085] and Fig. 15, Jeong) and located near said plate (cooking unit 60, paragraph [0105] and Fig. 17, Jeong); wherein the cooking fumes sucked in through said suction mouth of the hood are treated by said filtering unit (filter 620, paragraph [0085] and Fig. 15, Jeong) in order to obtain a purified flow (“filter 620 may be configured to eliminate Volatile Organic Compounds (VOCs)”, paragraph [0085], Jeong) with a given percentage of humidity (Since apparatus of Jeong is intended to be used in normal atmosphere this air flow would inherently contain some amount of humidity. Further, the air flow itself is not part of the claimed apparatus, and the apparatus of the prior art would be able to work in dry or humid air.), wherein said purified flow is recirculated towards said cooking Jeong) in order to exert a humidifying action on the foods.
However, Jeong does not explicitly disclose the hood is oriented parallel to said plate.
Tavan is directed to a ventilated cooking stove unit.  Tavan teaches the hood (hood 15, Fig. 1, reproduced below, Tavan) is oriented parallel to said plate (cooking plate 13, Fig. 1, Tavan).

    PNG
    media_image3.png
    543
    465
    media_image3.png
    Greyscale

The Examiner takes the position that the particular placement of the hood, absent persuasive evidence that such a configuration provides an unexpected result, to be an obvious matter of design choice.  Therefore, the Examiner takes the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Tavan to provide the hood is oriented parallel to said plate. One skilled in the art would have been motivated to combine the references because doing so would direct the heat and odors to retain the heat and odors. See Tavan, col. 1, ll. 32-39.
Regarding claim 20, the cited prior art references teach all of the limitations of independent claim 19, which claim 20 depends upon, as stated above. Additionally, Jeong discloses wherein said hood (ventilation apparatus 10, Fig. 17, Jeong) is shaped as a bridge over said plate (cooking unit 60, paragraph [0105] and Fig. 17, Jeong), and wherein the filtering unit (filter 620, paragraph [0083] and Fig. 15, Jeong) is located, at least partly, under the cooking plate (cooking unit 60, paragraph [0105] and Fig. 17, Jeong).
Regarding claim 25, the cited prior art references teach all of the limitations of independent claim 19, which claim 25 depends upon, as stated above. Additionally, Jeong discloses wherein a centrifugal aspirator (suction fan 300, paragraph [0071] and Fig. 15, Jeong) associated with said filtering unit (filter 620, Jeong) sucks in said cooking fumes and then recirculates said purified flow downstream (Fig. 15, Jeong) of said filtering unit (filter 620, paragraph [0083] and Fig. 15, Jeong) through said recirculation outlet (suction reinforcing unit 700, paragraph [0106] and Fig. 17, Jeong).
Regarding claim 35, the cited prior art references teach all of the limitations of independent claim 19, which claim 35 depends upon, as stated above.  Further, claim 35 does not introduce or modify any structures related to the grilling machine.  Rather, claim 35 recites that the grilling machine “can be inserted into a rotary bedplate oven” which the Examiner takes the position that the aforementioned limitation is intended use.
The courts have held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114.

s 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tavan and further in view of U.S. Patent No. 5042456 (hereinafter Cote).
Regarding claim 21, the cited prior art references teach all of the limitations of claim 19, which claim 21 depends upon, as stated above.  Additionally, Jeong discloses the filtering unit (filter 620, paragraph [0083] and Fig. 15, Jeong) and the circuit (Figs. 15 and 17, Jeong).
However, the cited prior art references do not explicitly teach a first filtering module configured to filter greasy fluids produced by the cooking process; and a second filtering module, which in turn comprises a set of filters configured to absorb odors and purify air, in order to provide said purified flow in the circuit of the machine.
Cote is directed toward canopy venting systems suitable for use in controlling and containing noxious and undesirable fumes in such areas as above cooking surfaces.  Cote teaches a first filtering module (primary filter 30, Fig. 4, Cote) configured to filter greasy fluids produced by the cooking process; and a second filtering module (Quaternary filter 34, Fig. 3, Cote), which in turn comprises a set of filters configured to absorb odors and purify air.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to Cote to provide a first filtering module configured to filter greasy fluids produced by the cooking process; and a second filtering module, which in turn comprises a set of filters configured to absorb odors and purify air, in order to provide said purified flow in the circuit of the machine.  One skilled in the art would have been motivated to combine the references because doing so would provide a system which is compact and simple to manufacture and install, does not require exhaust to the exterior of the building, although such can be optional, uses a minimum of room air and is energy efficient in recirculating air, with little or no contamination of the room air.  See Cote, col. 2, ll. 7-13.
Regarding claim 22, the cited prior art references teach all of the limitations of claim 21, which claim 22 depends upon, as stated above.  Additionally, the the cited prior art references teach wherein said first filtering module (primary filter 30, Fig. 4, Cote) comprises filters selected from: impact filters, wire mesh filters (primary filter 30 is of the baffle or mesh type, col. 4, ll. 19-20, Cote), pleated and/or panel-type filtering septa made of fiber; or a combination thereof.
Regarding claim 23, the cited prior art references teach all of the limitations of claim 21, which claim 23 depends upon, as stated above. Additionally, the cited prior art references teach wherein said second filtering module comprises activated charcoal (“Quaternary filter 34 is of an activated charcoal type and serves Cote), or zeolite filters.
Regarding claim 26, the cited prior art references teach all of the limitations of claim 19, which claim 26 depends upon, as stated above.  Additionally, Jeong discloses the suction hood (Figs. 15 and 17, Jeong). 
However, Jeong does not explicitly disclose means for condensate evacuation associated with the suction hood.
Cote is directed toward canopy venting systems suitable for use in controlling and containing noxious and undesirable fumes in such areas as above cooking surfaces.  Cote teaches means for condensate evacuation (“[t]he grease then runs down the airstream plates to a retaining dish 32 where it is removed during regularly scheduled cleaning”, col. 4, ll. 26-28, Cote) associated with the suction hood.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Cote to provide a means for condensate evacuation associated with the suction hood.  One skilled in the art would have been motivated to combine the references because doing so would provide a system which is compact and simple to manufacture and install, does not require exhaust to the exterior of the building, although such can be optional, uses a minimum of room .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tavan, Cote, and further in view of U.S. Patent Application Publication No. 20030072675 (hereinafter Takeda). 
Regarding claim 24, the cited prior art references teach all of the limitations of claim 21, which claim 24 depends upon, as stated above.  Additionally, the cited prior art references teach the filtering unit (filter 620, paragraph [0083] and Fig. 15, Jeong) and the second filtering module (Quaternary filter 34, Fig. 3, Cote).
However, the combination of the cited prior art references do not explicitly teach wherein an alternative to said second filtering module which comprises an electrostatic filtering cell block equipped with a ionization section and a collector cell for filtering said cooking fumes in a continuous and fine manner.
Takeda is directed toward an air conditioning apparatus that produces the desired environmental conditions by altering the properties of air, such as an air purifier, air conditioner, dehumidifier, humidifier, kerosene stove, or electric stove. Takeda teaches an alternative to said second filtering module (air purifier 300, paragraphs [0141]-[0145], Takeda) which comprises an electrostatic filtering cell block equipped with a ionization section (ion generating device, Fig. 1, Takeda) Takeda) for filtering said cooking fumes in a continuous and fine manner.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Takeda to provide an alternative to said second filtering module which comprises an electrostatic filtering cell block equipped with a ionization section and a collector cell for filtering said cooking fumes in a continuous and fine manner.  One skilled in the art would have been motivated to combine the references because doing so would permit efficient sterilization of the air by the action of negative and positive ions discharged into the air.  See Takeda, paragraph [0006].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tavan and further in view of U.S. Patent Application Publication No. 20100193500 (hereinafter Moreth). 
Regarding claim 27, the cited prior art references teach all of the limitations of claim 19, which claim 27 depends upon, as stated above.  Additionally, Jeong discloses the heat source (heating apparatus 61, paragraph [0105] and Fig. 10, Jeong).
Jeong does not explicitly disclose wherein said heat source comprises a heating chamber obtained from a perforated rotary tub that comprises a rotary joint, wherein said heating chamber houses electric resistors, or an autonomous induction heating system, or a gas burner, or another combustion and/or chemical heating system, so that said electric resistors, or autonomous induction heating system, or gas burner, or other combustion and/or chemical heating system will stay in a fixed position, while said cooking plate and the heating chamber will be free to rotate about an axis defined by said rotary joint.
Moreth is directed toward a rotational panel in a carousel infrared oven. Moreth teaches wherein said heat source (gas heating elements 140, Figs. 11, reproduced below for convenience, and 13, Moreth) comprises a heating chamber (cooking pod 254, paragraph [0032] and Fig. 15, Moreth) obtained from a perforated rotary tub (grill-like material 150, paragraph [0030] and Fig. 11, Moreth) that comprises a rotary joint (axle 24 and axle journal 26, paragraph [0031] and Figs. 11 and 13, Moreth), wherein said heating chamber (cooking pod 254, paragraph [0032] and Fig. 15, Moreth) houses electric resistors, or an autonomous induction heating system, or a gas burner (gas heating elements 140, Fig. 11, Moreth), or another combustion and/or chemical heating system, so that said electric resistors, or autonomous induction heating system, or gas burner, or other combustion and/or chemical heating system will stay in a fixed position (side Moreth), while said cooking plate (rotational cooking panel, paragraph [0031], Moreth) and the heating chamber (cooking pod 254, paragraph [0032] and Fig. 15, Moreth) will be free to rotate about an axis defined by said rotary joint (axle 24 and axle journal 26, paragraph [0031] and Fig. 11, Moreth).



    PNG
    media_image4.png
    510
    317
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Moreth to provide the heat source comprises a heating Moreth, paragraph [0031].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tavan, Moreth, and further in view of U.S. Patent Application Publication No. 20070158332 (hereinafter Stewart). 
Regarding claim 28, the cited prior art references teach all of the limitations of claim 27, which claim 28 depends upon, as stated above.  Additionally, the cited prior art references teach wherein the rotary tub of the heating chamber (cooking pod 254, paragraph [0032] and Fig. 15, Moreth).


Stewart is directed toward a fast-browning pizza oven.  Stewart teaches wherein the rotary tub of the heating chamber is internally coated with an insulating skirt (insulation surrounds the heating elements and disposed to limit heat dissipation, paragraph [0008] and claim 2, Stewart) to limit heat dissipation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Stewart to provide the rotary tub of the heating chamber is internally coated with an insulating skirt to limit heat dissipation.  One skilled in the art would have been motivated to combine the references because doing so would allow the “stone” to come to a high temperature, “sufficient to quickly heat the pizza from the bottom” while allowing the “cut-off switch stop[ping] electrical flow to the lower heater” (i.e., the lower heater does not need to be continually energized).  See Stewart, paragraph [0016].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tavan and Stewart. 
Jeong discloses the cooking plate (cooking unit 60, paragraph [0105] and Fig. 17, Jeong). 
However, Jeong does not explicitly disclose wherein said cooking plate has a lenticular shape.
Stewart is directed toward a fast-browning pizza oven.  Stewart teaches wherein said cooking plate has a lenticular shape (“heating elements can be any shape” (for example, circular or triangular), paragraph [0017], Stewart). 
In view of the above, the Examiner takes the position that the shape of cooking plate is a matter of choice which a person of ordinary skill in the art would have found obvious.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Stewart to provide said cooking plate has a lenticular shape.  One skilled in the art would have been motivated to combine the references because doing so would allow operation of the oven while reducing the consumption of electricity.  See Stewart, paragraph [0016].

s 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tavan and U.S. Patent Application Publication No. 20150335200 (hereinafter Ortner). 
Regarding claim 30, the cited prior art references teach all of the limitations of claim 19, which claim 30 depends upon, as stated above.  Additionally, Jeong discloses the plate (cooking unit 60, paragraph [0105] and Fig. 17, Jeong).
However, the cited prior art references not explicitly teach wherein said plate comprises a channel for collecting the liquids produced during the cooking process, wherein said channel is formed perimetrically at the edge of said plate. 
Ortner is directed toward a stove-top griddle for cooking food.  Ortner teaches wherein said plate comprises a channel (peripheral grease collection channel 23, paragraph [0013] and Fig. 2, reproduced below for convenience, Ortner) for collecting the liquids produced during the cooking process (“[t]he term grease as used herein is intended to encompass all types of food juices produced while cooking them”, paragraph [0013], Ortner), wherein said channel is formed perimetrically at the edge of said plate (Fig. 2, Ortner).

    PNG
    media_image5.png
    296
    290
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Ortner to provide said plate comprises a channel for collecting the liquids produced during the cooking process, wherein said channel is formed perimetrically at the edge of said plate.  One skilled in the art would have been motivated to combine the references because doing so would provide better clean-up and disposal of juices such as grease.  See Ortner, paragraph [0013].
Regarding claim 31, the cited prior art references teach all of the limitations of claim 30, which claim 31 depends upon, as stated above.  Additionally, the cited prior art references teach wherein recirculation outlet (suction reinforcing unit 700, paragraph [0106] and Fig. 17, Jeong) is positioned near said channel of the plate (cooking unit 60, paragraph [0105] and Fig. 17, Jeong), so that the evaporative flow of the liquids collected in the channel (peripheral grease collection channel Ortner) will be hit by the purified flow coming from the outlet (suction reinforcing unit 700, paragraph [0106] and Fig. 17, Jeong).
To clarify, the Examiner’s position of the evaporative flow of the liquids is to be interpreted as the vapor from the liquids, which it logically follows would be some distance above the cooking surface.  The Examiner asserts that the apparatus of Jeong is designed to hit/suction the vapor/fumes from the cooking liquids generated during the cooking process.
Assuming, for the sake of argument, the Applicant intends for the purified flow coming from the outlet to hit the liquid channel instead of the evaporative flow, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious in view of Jeong.
As discussed above, Jeong discloses the second discharge holes 720 being slanted to direct air rearwards (paragraph [0114]).  Further, Jeong discloses the first discharge holes 220 being slanted to direct air to outside (paragraph [0162] and Fig. 5).  Moreover, Jeong discloses the discharge is formed at “a predetermined angle with respect to a front surface of the ventilation apparatus 10” (paragraph [0077]).  The Examiner takes the position that a person of ordinary skill in the art would have found modifying the second discharge holes 720 to have the .

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tavan, Ortner, and further in view of U.S. Patent No. 3593728 (hereinafter Sauer). 
Regarding claim 32, the cited prior art references teach all of the limitations of claim 30, which claim 32 depends upon, as stated above.
However, Jeong does not explicitly disclose wherein a recirculation circuit is associated with said channel said recirculation circuit comprising: a delivery collector fluidically connected to said channel; a first collection tank containing a detergent liquid; a pump associated with said first tank and adapted to deliver a flow of detergent liquid into said channel; a return collector fluidically connected to said channel for collecting the cooking liquid mixed with said detergent liquid; a second collection tank for collecting said cooking liquid and said detergent liquid.
Ortner is directed toward a stove-top griddle for cooking food.  Ortner teaches said collection channel (peripheral grease collection channel 23, paragraph [0013] and Fig. 2, Ortner) and a delivery collector (grease exit port 24, paragraph [0013] and Fig. 2, Ortner) fluidically connected to said drain channel (peripheral grease collection channel 23, paragraph [0013] and Fig. 2, Ortner).
Jeong and Ortner do not explicitly teach wherein a recirculation circuit comprising: a first collection tank containing a detergent liquid; a pump associated with said first tank and adapted to deliver flow of detergent liquid into said collection channel; a return collector fluidically connected to said collection channel for collecting the cooking liquid mixed with said detergent liquid; a second collection tank for collecting said cooking liquid and said detergent liquid.
Sauer is directed toward a cleaning unit for a device having a heatable food treating chamber (i.e., frying, broiling, defrosting, or similar processing of edibles) (col. 1, ll. 5-7).  Sauer teaches wherein a recirculation circuit (Fig. 1, reproduced below for convenience, Sauer) is associated with said channel (tube 6 and conduit 10, Fig. 1, Sauer) said recirculation circuit comprising: a first collection tank (compartment 3, Fig. 1, Sauer) containing a detergent liquid (wash liquid, col. 1, l. 50 - col. 2, l. 1, Sauer); a pump (pump 5’, Fig. 1, Sauer) associated with said first tank (compartment 3, Fig. 1, Sauer) and adapted to deliver a flow of detergent liquid (wash liquid, col. 1, l. 50 - col. 2, l. 1, Sauer); a return collector (drain 9, Fig. 1, Sauer) fluidically connected to said channel (tube 6 and conduit 10, Fig. 1, Sauer) for collecting the cooking liquid mixed with said detergent liquid (wash liquid, col. 1, l. 50 - col. 2, l. 1, Sauer); a second collection tank (compartment 4, Fig. 1, Sauer) for collecting said cooking liquid and said detergent liquid (“[t]he i.e., tank 4]”, col. 2, ll. 12-15, Sauer).

    PNG
    media_image6.png
    501
    523
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Sauer to provide a recirculation circuit comprising: a first collection tank containing a detergent liquid; a pump associated with said first tank and adapted to deliver a flow of detergent liquid into said collection channel; a return collector fluidically connected to said collection channel for collecting the cooking liquid mixed with said detergent liquid; a second collection tank for 
Regarding claim 33, the cited prior art references teach all of the limitations of claim 32, which claim 33 depends upon, as stated above.  Additionally, the cited prior art references teach wherein a single tank (tank 2, Fig. 1, Sauer) comprises two distinct chambers that define said first tank (compartment 3, Fig. 1, Sauer) and second tank (compartment 4, Fig. 1, Sauer).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tavan, Ortner, Sauer, and further in view of U.S. Patent Application Publication No. 20130199511 (hereinafter Laessig).
Regarding claim 34, the cited prior art references teach all of the limitations of claim 32, which claim 34 depends upon, as stated above.  Additionally, the cited prior art references teach said single tank (tank 2, Fig. 1, Sauer). 
However, the cited prior art reference do not explicitly teach wherein a drain pipe is connected to said tank, said drain pipe acting as an overflow device and being so arranged as to operate by gravity. 
Laessig is directed toward a food cooking oven for use in a restaurant. Laessig teaches wherein a drain pipe (drain pipe 258, paragraph [0041] and Fig. 2, Laessig) is connected to said single tank, said drain pipe (drain pipe 258, paragraph [0041] and Fig. 2, Laessig) acting as an overflow device and being so arranged as to operate by gravity (“[d]rain pipe 258 extends into cleaner container 250 a distance to provide an overflow level 298. When the food by-products reach overflow level 298, they overflow into drain pipe 258”, paragraph [0041] and Fig. 2, Laessig).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Laessig to provide a drain pipe is connected to said tank, said drain pipe acting as an overflow device and being so arranged as to operate by gravity.  One skilled in the art would have been motivated to combine the references because doing so would prevent by-products from the cooking process from entering the oven cavity.  See Laessig, Fig. 2.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761